Citation Nr: 0025395	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  98-05 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from February 1951 
to February 1953.  

This appeal came before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO).  A 
September 1999 Board decision, after determining that the 
appellant had submitted new and material evidence with which 
to reopen a claim of entitlement to service connection for a 
back disorder, denied service connection for a back disorder.  
In a June 2000 Order, the United States Court of Appeals for 
Veterans Claims (Court) granted a Joint Motion for Remand by 
the appellant and VA regarding the Board's denial of service 
connection for a back disorder, and, therefore, vacated that 
portion of the Board's September 1999 decision.  


REMAND

The appellant asserts that there are private and VA medical 
records that have not been made a part of his claims file 
which would provide supporting evidence for his contentions 
that his current back disability was either incurred during 
his period of active military service or the result of 
aggravation by service of a back disability that preexisted 
service.  He stated at his June 1999 Travel Board hearing 
that a Dr. Avilaro in Florida told him in 1983 that his back 
problems at that time (for which he underwent surgery) could 
be related to back problems that he had incurred in service 
(which problems had be provided in history from the 
appellant).  The appellant also indicated at the hearing that 
Dr. Avilaro had told him that his back problems could have 
been aggravated by service.  It was noted in the hearing 
transcript that the appellant reported that all of his 
medical records with Dr. Avilaro were gone because she had 
destroyed them.  The appellant also testified at his hearing 
that he had received treatment for his back problems from a 
Dr. Ingram at the VA medical clinic in Anniston, Alabama, and 
that she had told him that his back disability had been 
aggravated in service, as evidenced by the change recorded in 
the physical profile for his back in service.  

The Board notes that the appellant's service medical records 
show that clinical evaluation at his February 1951 entrance 
examination revealed abnormal findings for the spine, and 
there was a notation of an unconfirmed history of a chipped 
vertebra in 1948.  During service, he was initially treated 
in March 1951 for pain in the sacral area with radiation to 
the left leg, which he indicated had persisted since a 1948 
back injury he had sustained while wrestling, and which he 
had been told at the time was a fracture of the spine.  He 
received several subsequent treatments during service for 
complaints related to his back.  The service medical records 
noted on several occasions that the appellant had a history 
of a back injury from wrestling in 1948, with accounts of 
having worn a back brace for six months without improvement 
and of receiving treatment from a chiropractor following the 
injury.  In March 1952, a medical disposition board, 
comprised of three physicians, determined that the 
appellant's back disability, diagnosed as lumbosacral strain, 
was due to an April 1948 wrestling injury, and had not been 
permanently aggravated by active military duty.  A July 1952 
notation in the service medical records indicated that an X-
ray of the lumbosacral spine had revealed pedicle defects at 
L4 and L5.  An August 1952 medical record noted that another 
military physician had determined that the appellant's back 
disability had existed prior to service and had not been 
aggravated by service.  A September 1952 notation in the 
service medical records indicated that the appellant's back 
disability was diagnosed as spondylolisthesis, and that he 
had been fitted with a back brace and given a permanent P-3 
profile to preclude hiking, prolonged standing, and heavy 
lifting.  

VA has a duty to assist a veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.103(a).  The Court has held that VA's "duty to assist" 
includes helping the veteran obtain facts and evidence that 
might help him to sustain his burden of proof or develop the 
facts of his claim, once he has submitted a well-grounded 
claim.  White v. Derwinski, 1 Vet. App. 519 (1991).  

1.  The RO should contact the appellant and 
request that he provide the address of Dr. 
Avilaro, and, if possible, specify the 
appropriate dates of treatment.  Then, after 
any necessary authorization is obtained from 
the appellant, the RO should obtain copies of 
all treatment records for the appellant from 
Dr. Avilaro and associate them with the claims 
file.  Because the appellant indicated at his 
hearing that Dr. Avilaro's medical records had 
been destroyed, the RO should provide Dr. 
Avilaro with a copy of this remand and should 
request that she provide a medical statement 
explaining what medical treatment she provided 
to the appellant and her opinion as to the 
etiology of the back disability for which she 
treated him.  She should provide a complete 
rationale for all conclusions reached.  

2.  The RO should contact the VA medical clinic 
in Anniston , Alabama, for the purpose of 
obtaining copies of Dr. Ingram's VA medical 
records and associate them with the claims 
file.  Dr. Ingram should be provided with a 
copy of this remand and should be requested to 
provide an opinion as to the etiology of the 
appellant's back problems.  She should provide 
complete rationale for all conclusions reached.  

3.  The RO should review the claims folder and 
ensure that the development action has been 
conducted and completed in full.  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

After the above requested actions have been completed, the RO 
should review the appellant's claim.  If the benefit sought 
on appeal remains denied, a supplemental statement of the 
case should be furnished to the appellant and his 
representative, and they should be afforded the appropriate 
period of time to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process rights.  No opinion, either legal or factual, is 
intimated by this REMAND as to the merits of the appellant's 
claim.  The appellant is not required to undertake any 
additional action until he receives further notification from 
VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


